Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest hollow particles having a shell including at least one layer, wherein the shell contains a vinyl-based resin and a phosphorus atom that is incorporated into only part of the at least one layer, wherein the vinyl-based resin is a polymer obtained by crosslinking a polymer of a radical reactive monomer having at least one epoxy or oxetane group with a crosslinkable monomer, wherein the phosphorus atom exhibits a content of 0.2 to 5.00% by mass by fluorescent X-ray analysis.
Nakayama (U.S. App. Pub. No. 2009/0098381) teaches capsular fine particles including an olefin polymer which may include functional groups. (par. [0018]). The functional groups may include phosphorus in general amounts of 0.01 to 20 atoms per 1000 carbon atoms. (par. [0019]). However, Nakayam does not teach that the phosphorus atom is incorporated into only part of the at least one layer nor that the capsule resin is crosslinked.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        02/26/2022